Citation Nr: 0419886	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  01-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from March 1960 to March 1963, 
and from May 1963 to May 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Roanoke, Virginia Regional Office (RO) which denied a claim 
for special monthly pension based on the need for regular aid 
and attendance.  In July 2003, the Board remanded the claim 
for additional development.  

In his substantive appeal, received in January 2001, the 
veteran requested a hearing before a Veterans Law Judge in 
Washington D.C.  In January 2002, VA sent the veteran notice 
that a hearing was scheduled for March 5, 2002.  He failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was made.  Without good cause 
being shown for the failure to appear, no further hearing can 
be scheduled and appellate review may proceed.  


FINDINGS OF FACT

1.  The veteran is in receipt of VA nonservice-connected 
disability pension benefits; he has a combined nonservice-
connected disability rating of 80 percent.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1521, 5103, 5103A; 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person.  In a letter, received in June 2000, he 
stated that he cannot get out of bed on his own, that he 
cannot bathe on his own, and that his wife has to be with him 
"almost constantly."

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden " will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In April 2000, the veteran filed his claim.  In October 2000, 
the RO denied the claim.  The veteran has appealed.  

The Board notes that the veteran has no service-connected 
disabilities.  He was found to be permanently and totally 
disabled for pension purposes by a rating decision in June 
1993.  At that time, he reported that he had last worked as a 
carpet installer in January 1993.  As listed in the most 
recent rating decision (in August 2003), his conditions are 
as follows: degenerative changes in the lumbosacral spine 
with evidence of disc herniation, evaluated as 40 percent 
disabling; depression, evaluated as 30 percent disabling; 
cervical spine fusion, evaluated as 10 percent disabling; 
degenerative changes, right knee with loss of motion, 
evaluated as 10 percent disabling; degenerative changes, left 
knee with loss of motion, evaluated as 10 percent disabling; 
degenerative changes, , right hand, with loss of motion in 
the fingers, evaluated as 10 percent disabling; and 
degenerative changes, , left hand, with loss of motion in the 
fingers, evaluated as 10 percent disabling.  His combined 
rating for his nonservice-connected conditions is 80 percent.  

The relevant medical evidence includes VA outpatient 
treatment reports, dated between 2000 and 2004, which show 
that the veteran received treatment for conditions that 
included knee, feet, right shoulder and low back pain, as 
well as gastrointestinal, hypertension, genitourinary and 
psychiatric symptoms.  A June 2001 report notes that he was 
fitted for a manual wheelchair.  However, other reports show 
that he was ambulatory with a cane.  See e.g., reports dated 
in December 2000, January and March of 2001, May and June of 
2003.  Findings as to strength include 5/5 in the lower 
extremities (December 2000), 4-/5 (January 2001), 4-/5 in the 
quadriceps and hamstrings (January 2001), 4/5 strength 
"throughout" (March 2001), 4+/5 "diffusely" (September 
2001).  In addition, the Board notes that other relevant 
findings include the following: reports dated in March 2001 
note that he attended Alcoholic Anonymous meetings, and that 
he was unable to ambulate long distances due to back and leg 
pain; reports dated in September 2001 show that he was alert 
and oriented, although there was evidence of cognitive 
impairment and memory loss; a March 2002 report notes that he 
was encouraged to exercise and to stop smoking; a September 
2002 report notes that the veteran was independent (as 
opposed to being in need of "some assistance" or "total 
assistance") as to self-care, transfers, locomotion and 
social cognition.  

A hospital report covering treatment between February and 
April of 2000 shows that he was admitted with a blood alcohol 
level of .449 and that he left against medical advice.  The 
final diagnosis was ethanol intoxication.  

A VA aid and attendance or housebound (A&A/HB) examination 
report, dated in July 2000, shows that the veteran asserted 
that he needed his wife's assistance in getting in and out of 
bed and getting clothed, and that he could not protect 
himself from the ordinary hazards of his daily environment 
without his wife's assistance.  The veteran reportedly stated 
that he was not restricted to his home or the immediate 
vicinity thereof.  The report notes that, "He was brought in 
by his wife, indicating that he did not drive due to his 
arthritis of the back and knees."  The examiner further 
noted, "However, please note that up to several weeks ago, 
the patient was cutting grass on a riding tractor."  The 
examiner stated that the veteran was not hospitalized, that 
he had 20/20 corrected vision, and that he was slightly 
limited due to decreased mobility.  On examination, there was 
decreased strength in the right hand to flexion, and there 
was good range of motion except for the shoulder area, which 
had difficulty with internal and external rotation.  He was 
able to flex and extend his lower extremities, although there 
was some difficulty.  He was able to ambulate back and forth 
across the room without any difficulty, and was noted to be 
able to walk with out assistance, although maximum distance 
"would only be a matter of yards."  The veteran was noted 
to not have used a cane at the examination, although he 
walked in with a cane.  He was also noted to be able to leave 
his home or immediate premises on a daily basis.  There was 
(an otherwise unspecified) decreased range of motion in the 
neck, trunk and spine.  The assessments were arthritis, 
lumbosacral spine, and arthritis, left knee.  

An October 16, 2002 examination report notes a history of 
neck surgery in 1988, right rotator cuff surgery in 1999, and 
12 admissions for alcoholism and detox between 1995 and 2000.  
He denied significant visual problems, but was noted to have 
immature cataracts and to wear bifocals.  On examination, the 
right shoulder could be raised to 90 degrees of elevation.  
The veteran was able to come to standing.  Deep tendon 
reflexes were brisk and equal bilaterally.  There were no 
sensory or motor deficits.  There was good grip strength 
bilaterally, and all muscle groups were strong.  The veteran 
was alert and oriented.  He ambulated with a limp and a cane 
held in the left hand.  The diagnoses included depression, 
hyperlipidemia, degenerative joint disease of the knees, 
probable degenerative joint disease of the hands, status post 
right rotator cuff repair in 1999 secondary to work-related 
injury, status post arthroscopy of the right knee in the 
1990's, L4-L5 left paracentral herniation with central canal 
stenosis, degenerative changes of the posterior horn of the 
medial mensiscus and post surgical changes versus  tear of 
the posterior horn of the lateral meniscus, and history of 
ETOH abuse.  

An October 21, 2002 VA examination report notes that the 
veteran reported to the examination in a wheelchair pushed by 
his wife, who helped him to remove clothing as needed.  On 
examination, the lumbosacral spine had forward flexion to 30 
degrees, extension to 0 degrees, and side bending to five 
degrees, bilaterally.  The left knee had extension to 0 
degrees and flexion to 95 degrees; the right knee had 
extension to 0 degrees and flexion to 85 degrees.  There was 
no instability.  Grip strength was "0" bilaterally.  The 
impressions noted degenerative changes of the lumbar spine, 
bilateral degenerative knee changes with evidence of 
chondromalacia patellae, evidence of degenerative changes in 
the forehands, that there was no evidence of incoordination, 
that there was evidence of weakness of grip strength, that 
motor strength at the knees was 3/5, that there was no 
specific lack of endurance or easy fatigability, and that 
there was pain with flare-ups ten days out of the month.  

An October 28, 2002 report for the feet notes complaints of 
foot pain that limited the veteran's walking and carrying on 
normal activities during the day.  The report notes that the 
veteran had been dispensed orthopedic shoes and inserts for 
his shoes which were "somewhat helpful."  On examination, 
the lower extremity muscles had 4/5 strength.  Deep tendon 
reflexes were absent at the Achilles and present over the 
patella.  The assessments were pes planus bilaterally, 
metatarus adductus with compensatory hyperpronation, hallux 
valgus bilaterally, and peripheral neuropathy with history of 
heavy alcohol use.  

An addendum to the October 16, 2002 report, dated in March 
2003, shows that the examiner stated: "After reviewing the C-
file including compensation and pension examinations 
performed on 10-21-02 and 10-16-02, I DO NOT believe this 
veteran requires aid and attendance to dress and undress, to 
keep himself clean and presentable, to feed himself, to 
attend to the wants of nature, and to protect himself from 
the hazards of his daily environment."  (emphasis in 
original).

An addendum to the October 21, 2002 report, dated in April 
2003, shows that the examiner stated that the veteran did not 
require regular aid and attendance "to dress and undress, 
keep himself clean and presentable[,] to feed himself, and to 
protect himself from the hazards of his daily environment."  

In the Board's view, the evidence is insufficient to show 
that the veteran is in need of regular aid and attendance.  
The Board initially notes that the veteran's assertions as to 
the need for aid and attendance are undercut by his own 
statements in the medical evidence.  For example, as far back 
as July 2000, the veteran asserted that he needed his wife's 
assistance in getting in and out of bed and getting clothed, 
and that he could not protect himself from the ordinary 
hazards of his daily environment without his wife's 
assistance.  See July 2000 VA A&A/HB examination report.  
However, VA outpatient treatment reports show that as 
recently as January 2002, the veteran reported that he had 
been lifting and moving furniture "over the past three 
weeks."  In addition, although the July 2000 A&A/HB 
examination report shows that the veteran stated that he did 
not drive due to his arthritis of the back and knees, an 
August 2000 VA outpatient treatment report shows that he 
stated that he was not driving secondary to multiple DUI's, 
and an October 2002 report shows that he stated that he did 
not drive at night due to glare.  

Furthermore, the most recent medical opinions on this matter 
are the April and March 2003 VA examiners' opinions, in which 
both examiners stated that the veteran did not required 
regular aid and attendance.  As the most recent opinions, 
they are considered the most probative evidence of the 
veteran's current condition.  See e.g., Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board points out that these two 
opinions are consistent with almost all of the medical 
evidence, including the July 2000 VA A&A/HB report (noting 
inter alia that the veteran is able to leave his home on a 
daily basis), the findings in the October 16, 2002 VA 
examination report (noting that deep tendon reflexes were 
brisk and equal bilaterally, that there were no sensory or 
motor deficits, that there was good grip strength 
bilaterally, that all muscle groups were strong, and that the 
veteran ambulated with a limp and a cane held in the left 
hand) and findings in the October 21, 2002 VA examination 
report (noting that there was no evidence of incoordination, 
that motor strength at the knees was 3/5, and that there was 
no specific lack of endurance or easy fatigability).  
Similarly, the VA outpatient treatment reports show that the 
veteran has repeatedly been shown to be ambulatory with the 
use of a cane.  See e.g., reports dated in December 2000, 
January and March of 2001, May and June of 2003.

In reaching this decision, the Board has noted the August 
2001 opinion, as well as the fact that there are some 
unexplained disparities in the October 16, 2002 and October 
21, 2002 findings, with regard to decreased grip strength and 
the fact that the veteran presented himself in a wheelchair 
for the October 21, 2002 examination.  However, the record 
contains no explanation for the sudden decrease in grip 
strength, or the need for a wheelchair, and as previously 
stated, the examiner who performed the October 21, 2002 
examination determined that the veteran did not require 
regular aid and attendance.  The Board is therefore finds 
that, when this evidence is viewed in context with the other 
evidence of record, to include the April and March 2003 
opinions, that the relevant criteria have not been met.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran is not so 
nearly helpless as to require the regular aid and attendance 
of another person.  In other words, the criteria for 
entitlement to special monthly pension on account of the need 
for the regular aid and attendance of another person have not 
been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person have been met 
at this time.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable action on the veteran's claim.  
38 U.S.C.A. § 5107(b).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2000 decision that the evidence 
did not show that the criteria for special monthly pension 
based on the need for regular aid and attendance had been 
met.  That is the key issue in this case, and the October 
2000, and the November 2000 Statement of the Case (SOC) 
decision informed the appellant of the relevant criteria.  In 
October 2001, the veteran was sent a Supplemental Statement 
of the Case (SSOC) that contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in June 2001, the RO notified the 
veteran of the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions in the 
June 2001 letter, the RO's October 2000 decision the SOC and 
the October 2001 SSOC adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the June 2001 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the June 2001 letter, the veteran was 
requested to, "Tell us about any additional information or 
evidence that you want us to try to get for you."  He was 
requested to complete authorizations (VA Forms 21-4142 and 
21-4138) for this evidence.  There is no record these forms 
were ever completed and returned to VA.  In August 2002, the 
RO sent the veteran and second request to identify records of 
treatment from all health care providers and complete 
authorizations (VA Forms 21-4142 and 21-4138) for this 
evidence.  There is no record these forms were ever completed 
and returned to VA.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office held that the 
Pelegrini I Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004).  

The Board further notes that the June 2001 and August 2002 
letters were sent to the veteran after the RO's October 2000 
decision that is the basis for this appeal.  See Pelegrini 
II, No. 01-944, slip op. at 8-11 (June 24, 2004).  As noted 
in Pelegrini II, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  Id.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

In reviewing the AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini II, 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993);   Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in June 2001 and 
August 2002 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notices were provided, 
an August 2003 Supplemental Statement of the Case, and an 
August 2003 rating decision, were provided to the appellant.  
Based on the foregoing, the Board finds that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, and VA medical records.  The veteran has 
also been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



